PER CURIAM.
Appellants, defendants below, appeal an order of the lower court which dismissed their third party complaint against appel-lee, Metropolitan Dade County, doing business as Jackson Memorial Hospital, for failure to state a cause of action, i.e., failure to comply with the mediation prerequisite of the Medical Malpractice Reform Act, Section 768.133, Florida Statutes (1975), now renumbered Section 768.44, Florida Statutes (1976 Supp.).
We reverse, based upon the authority of Mount Sinai Hospital of Greater Miami, Inc. v. Mora, 342 So.2d 1063 (Fla. 3d DCA 1977).
In that case we held that where an original cause of action was filed prior to July 1, 1975, the effective date of the above statute, a third party complaint grounded upon medical malpractice and arising from that cause of action, but filed subsequent to the aforementioned operative date of the Act would nevertheless be exempt from the Act’s requirements, i.e., mediation.
Reversed and remanded for further proceedings not inconsistent herewith.